                            Case 19-27165-MAM                     Doc 10         Filed 03/09/20              Page 1 of 1

CGFD28 (10/01/16)




ORDERED in the Southern District of Florida on March 9, 2020




                                                                                                  Mindy A Mora
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 19−27165−MAM
                                                                                                                 Chapter: 7



In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Boca Shinju, Inc.
dba Shinju Boca, Inc., dba Shinju Restaurant
7875 Glades Rd
Boca Raton, FL 33434

EIN: 47−2752303




                                                              FINAL DECREE



The trustee, Robert C Furr, having filed a final report that the estate has been fully administered, is
discharged and the case is closed.
